Citation Nr: 1423332	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a chronic kidney disability.  

4.  Entitlement to service connection for a disability manifested by jaundice.  

5.  Entitlement to service connection for a scar over the right eyebrow.  

6.  Entitlement to an initial rating in excess of 10 percent for residuals of a left knee injury.  

7.  Entitlement to an initial compensable rating for a scar of the left lower leg.  




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1995 to July 2003.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Bilateral hearing loss for VA purposes has not been demonstrated at any time during the pendency of the appeal.  

2.  Tinnitus has not been demonstrated during the pendency of the appeal.  

3.  A chronic kidney disorder has not been demonstrated at any time during the pendency of the appeal.  

4.  A chronic disability manifested by jaundice has not been demonstrated at any time during the pendency of the appeal.  

5.  A chronic scar over the right eyebrow has not been demonstrated at any time during the pendency of the appeal.  

6.  Throughout the appeal, the Veteran's left knee disability has been manifested by limitation of flexion to, at most, 120 degrees, with occasional pain and paresthesia; without evidence of limitation of extension, subluxation, lateral instability, or other impairment.     

7.  Throughout the appeal, the Veteran's left lower leg scarring has been asymptomatic.   


CONCLUSIONS OF LAW

1.  Chronic bilateral hearing loss was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  Chronic tinnitus was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  A chronic kidney disorder was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  A chronic disability manifested by jaundice was neither incurred in nor aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  A scar over the right eyebrow was neither incurred in nor aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  The criteria for an increased rating in excess of 10 percent for a left knee disability have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5260 (2013).  

7.  The criteria for an increased compensable rating for scarring of the left lower leg have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Code 7805 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the claims for service connection the Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A September 2009 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

Regarding the rating claims, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman 19 Vet. App. at 473 A January 2010 statement of the case (SOC) provided notice on the "downstream" element of initial rating; while an April 2013 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in January 2013.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

Regarding the issue of service connection for a disability manifested by jaundice, the RO did not arrange for a VA examination because such was not warranted.  The competent evidence of record shows no disability manifested by jaundice at any time during the appeal.  Thus, a medical opinion to determine the etiology of such a disability is not needed. See Duenas v. Principi, 18 Vet. App. 512 (2004).  Even the low threshold standard for a nexus examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is not met.  

Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were 
directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss.  He has stated that during service his station on the aircraft carrier on which he served directly below the catapults on the flight deck where he was exposed to a high level of acoustic trauma.  He was told by service staff that he was showing signs of hearing loss at the time of his discharge from service.  

Service connection for impaired hearing shall not be established when the hearing status meets pure tone and speech recognition criteria.  Hearing status shall not be considered service connected when the thresholds for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are all less than 40 decibels; thresholds for at least three of these frequencies are 25 decibels or less; and speech recognition scores used in the Maryland CNC tests are 94 percent or better.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Review of the Veteran's STRs shows no complaint or manifestation of hearing loss in either ear while he was on active duty.  Audiometric testing in service consistently demonstrated pure tone threshold that were within normal limits.  An audiometric evaluation was conducted by VA in July 2012.  At that time, pure tone thresholds in all tested frequencies were 20 dB or less and speech recognition scores were 100 percent in each ear.  The audiologic findings were that the Veteran had normal hearing in each ear.  In an August 2012 addendum, the examiner reiterated that the Veteran's STRs did not show hearing loss during service and that hearing was within normal limits in both ears on examination in July 2012.  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v. Nicholson to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).  Review of the record shows no indication that the Veteran has demonstrated a hearing loss at any time during the pendency of this appeal or proximate thereto, let alone hearing disability as defined by VA regulations in 38 C.F.R. § 3.385.  Under these circumstances, service connection is denied.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a diagnosis of hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson.  Sensorineural hearing loss is not the type of conditions that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that a audiological testing and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of difficulty hearing, there is no indication that the Veteran is competent to diagnose hearing loss for VA purposes.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Tinnitus

The Veteran has claimed service connection for tinnitus.  While he has not made specific assertions regarding the tinnitus, as noted above, he did report having been exposed to acoustic trauma while service on board an aircraft carrier.  

Review of the record shows that the Veteran has not manifested tinnitus at any time during this appeal.  In this regard, the Veteran's STRs show no complaints of tinnitus and on examination by VA in July 2012, the examiner specifically stated that the Veteran did not report having tinnitus.  In an August 2012 addendum, the examiner further stated that the Veteran did not mention having tinnitus on examination, did not complain of tinnitus during service and did not report having tinnitus.  

The Board readily acknowledges that the Veteran is competent to diagnose tinnitus as tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, as noted, with the exception of claiming tinnitus in his claim for benefits, the Veteran has specifically denied having the symptoms of tinnitus when was examined in 2012.  There was no discussion of tinnitus his notice of disagreement either.  He also made no reference to tinnitus at any time during his active service.  All of these factors come together to weigh against a finding of a current diagnosis of tinnitus.

In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer 3 Vet. App. at 223.  Accordingly, service connection for tinnitus is not warranted and the claim is denied.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Kidney Disorder

The Veteran is claiming service connection for a kidney disability.  He asserts that while on active duty, he was treated for symptoms of dark urine and was told that he had a kidney infection.  He believes that service connection is thus warranted for a kidney disorder.  

Review of the Veteran's STRs show that in November 1996 the Veteran reported to the emergency room after observing light brown color urine as well as bilateral inguinal pain.  He reported having worked out extensively that morning.  After examination, the assessment was hematuria and proteinuria due to excessive muscle strain.  The STRs show no diagnosis of a chronic kidney disability.  

An examination was conducted by VA in July 2012.  At that time, the examiner stated that the Veteran did not now and had not ever been diagnosed with a kidney condition.  It was reported that laboratory findings were within normal limits.  The examiner rendered an opinion that it was less likely than not that the claimed kidney condition was incurred in or caused by an in-service injury, event, or illness.  The rationale was that the Veteran had no current renal dysfunction and that it appeared that the Veteran had either dehydration or exercised induced hematuria that was either was corrected or self-corrected.  

Review of the record shows that the Veteran has not manifested a kidney disorder at any time during this appeal.  In this regard, the Veteran's STRs show no complaints of a kidney disability and on examination by VA in July 2012, the examiner specifically stated that the Veteran did not have a chronic kidney disability.  He also lacks competence to diagnose a kidney disorder.  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer 3 Vet. App. at 223.  Accordingly, service connection for a chronic kidney disability is not warranted and the claim is denied.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Disability Manifested by Jaundice

The Veteran is claiming service connection for a disability manifested by jaundice.  He asserts that while on active duty, he was treated with multiple I.V.s for symptoms of yellow skin and stiffness.   

Review of the Veteran's STRs show that on an overseas screening examination in October 1997, the Veteran reported having or having had jaundice.  On further review, it was noted by the examiner that the Veteran had no history of jaundice or hepatitis.  On examination for separation from service, no lymphatic abnormality of the skin was noted.  

Review of the record shows that the Veteran has not manifested a disability manifested by jaundice at any time during this appeal.  The only reference in the record of jaundice is the note by the Veteran, that, on review by the examining physician was found to not be indicative of true jaundice.  Like above, while he might be competent to describe a change in his skin tone/complexion, establishing a diagnosis of jaundice, or the residuals related thereto, are beyond the Veteran's ability/competence.  As above, in the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer 3 Vet. App. at 223.  Accordingly, service connection for a chronic disability manifested by jaundice is not warranted and the claim is denied.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a disability manifested by jaundice, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



Scar Over the Right Eyebrow

The Veteran contends service connection is warranted for a scar over the right eyebrow.  He has stated that during service he was assaulted while in a bar and cut with a piece of glass causing the scar over the right eyebrow.  Review of the record fails to disclose any notations in the Veteran's STRs regarding the described incident, but the Board accepts his lay statement regarding the occurrence.  In connection with the claim, the Veteran was afforded a scar examination by VA in January 2013.  At that time, the examiner stated that examination disclosed no evidence of a scar of the head, face, or neck.  The Veteran would be capable of describing a scar over his right eyebrow.  However, the fact that the VA examiner was unable to identify such a scar outweighs the Veteran's assertions.  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer 3 Vet. App. at 223.  Service connection for a scar over the right eyebrow is not warranted and the claim is denied.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a scar over the right eyebrow, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In this case, the Board has considered the entire period of initial rating claim from the effective date of service connection, May 7, 2009, to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part. Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned. Id.  The assignment of highest rating for pain without other objective findings would lead to potentially "absurd results."  Id. at 43.

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

Residuals of a Left Knee Injury

Service connection for a left knee disability, specifically an ACL and meniscal tear, status post reconstruction with scars, was granted by the RO in a September 2009 rating decision.  The 10 percent disability rating was awarded under the provisions of Code 5260 from the date of claim in May 2009.  

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

An examination was conducted by VA in July 2009.  At that time, the Veteran gave a history of having injured his knee while playing rugby, undergoing surgery on the knee described as an anterior cruciate ligament reconstruction and medial meniscus repair.  He now complained of occasional sharp medial pain that he rated as 7-8 on a scale to 10, with increased throbbing in the knee with cold weather and popping in the knee, especially with prolonged sitting or standing.  He stated that he could walk approximately three hours on a flat surface and 10 minutes before he needed to shift his weight to his right leg.  

On physical examination, the Veteran's gait was normal.  There were several well-healed surgical scars over the left knee.  The first a suprapatellar vertical scar, measured 9 cm by 0.1 cm.  A supramedial scar measured 1.5 cm by 0.3 cm.  An inframedial scar measured 1 cm by 0.4 cm.  All scars were highly mobile and did not adhere to underlying tissue.  There was no subcutaneous tissue loss and the scars did not restrict joint motion.  There was palpable crepitus on range of motion, which was from 0 degrees extension to 120 degrees flexion.  There were complaints of discomfort at 120 degrees.  McMurray's sign was negative.  The knee was stable to varus and valgus stress.  Anterior and posterior drawer signs were negative.  There was a very slight anterior excursion on Lachman's maneuver, but with good endpoint.  Strength was 5/5.  The Veteran did not exhibit any increased pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  There was no swelling and distal sensation was intact.  The assessment was left knee anterior cruciate ligament tear and meniscal tear, status post surgical reconstruction/repair.  

An examination was also conducted by VA in January 2013.  The diagnosis was ACL reconstruction of the left knee.  The Veteran stated that his knee became more painful during colder weather and that he could not exercise due to swelling and soreness in the left knee.  He also noted tenderness when touching the left knee and popping/paresthesia when sitting for long periods of time.  He reported no flare-ups that impacted the function of the knee.  Range of motion was from 0 degrees extension to 135 degrees flexion.  The Veteran was able to perform repetitive-use testing with no changes in rating of motion.  The Veteran did have functional loss, described as pain on movement and swelling.  There was tenderness to palpation for the joint line or soft tissue of the knee.  Muscle strength was normal.  Anterior and posterior stability was normal.  There was no evidence of recurrent patellar subluxation or dislocation.  Regarding the Veteran's left menisectomy residuals, it was noted that the Veteran had residual effusion of the left knee.  The Veteran reported that he occasionally used a brace on the left leg.  It was noted that the Veteran's left knee disability did not impact his ability to work.  In a February 2013 addendum, the examiner stated that, after review of the claims folder, no changes were made in the findings of the January 2013 examination.  There was no appreciable medial or lateral instability to varus/valgus stress when applied to the left knee.  

Throughout the pendency of this appeal, the Veteran's service-connected left knee disability has been manifested by occasional pain, swelling, and paresthesia and flexion limited to, at worse, 120 degrees.  The Veteran's left knee disability has been rated 10 percent on the basis of the limitation on flexion.  After review of the record, there is no basis found for a rating in excess of the 10 percent.  The flexion is not limited to 30 degrees, nor does he have limitation of extension or other impairment of the knee such as subluxation or lateral instability that could provide a basis for separate evaluations for knee disability.  

The examiner opined that the primary result of flare-ups was increased pain.  The examiner did not indicate that the Veteran's pain further reduced motion during flare-ups.  The Board finds this statement sufficient, especially in light of the fact that the Veteran demonstrated a nearly normal range of flexion and a normal range of extension.  The assignment of a higher rating would necessitate a significant loss of range of motion, which is simply not demonstrated. Consideration of the effects of pain does not warrant a higher evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32   (2011).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for residuals of a left knee injury, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Left Lower Leg Scars

Service connection for left lower extremity scarring was granted by the RO in a September 2009 rating decision.  The 10 percent disability rating was awarded under the provisions of Code 7805 from the date of claim in May 2009.  

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118. 

An examination was conducted by VA in August 2009.  At that time, the Veteran sustained an injury of his left lower leg in a four-wheeler accident during service.  It was reported that he had a large abrasion about the anterolateral part of the left lower leg, which was aggressively cleaned and bandaged.  The abrasion healed and the scarring had diminished in size since that time.  On examination there was a scar measuring 8 cm over the anterior surface of the left knee.  The scar was not painful or adherent.  The texture was normal and the scar was stable.  There were no elevations or depression.  The scar was described as being superficial.  There were no inflammations, edema, or keloid formations.  The scar was lighter in color than the adjacent skin.  Another scar was about the anteriolateral left leg, approximately 3 inches below the knee.  This had an irregular border measuring 8 by 6 cm.  The scar was dark or brown in color and was not painful or adherent to the underlying tissue.  The texture was normal, but the color was much darker than the adjacent skin.  The scar was stable and there were no elevations or depression.  It was described as superficial and there was no inflammation, edema, or keloid formation.  There was no induration or inflexibility and no limitation of motion caused by the scarring.  The impression was scar of the anterior surface of the left knee and about the anterolateral surface of the proximal left calf, with minimal residual disability.  

An examination was conducted by VA in January 2013.  At that time examination of the left lower extremity showed a 9 cm linear scar.  The scarring was not found to be painful or unstable.  

Essentially, throughout the pendency of this appeal, the Veteran's lower leg scarring has been asymptomatic.  There is no evidence that the scars are objectively painful, ulcerative, or limit function of the leg in any way.  There are no keloid formations or areas of scarring that are in excess of that necessary for a compensable evaluation for superficial scarring.  As there is no basis for a compensable rating, the appeal must be denied.  

As the examinations of record shows no manifestations that warrant a compensable rating, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a higher initial rating for left lower extremity scarring, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Considerations  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's left knee limitation of flexion is rated 10 percent on the basis of noncompensable limitation of motion of the joint with pain.  No other limitation of extension or other disability is shown that would warrant an additional rating.  The knee disability is not shown to affect function of the knee or his ability to work.  The rating also incorporates various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  

Finally, the record shows that the Veteran is currently pursuing his master's degree and that the evidence does not suggest that he is unemployable by reason of his service-connected disabilities.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).














	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a chronic kidney disability is denied.  

Service connection for a disability manifested by jaundice is denied.  

Service connection for a scar over the right eyebrow is denied.  

An initial rating in excess of 10 percent for residuals of a left knee injury is denied.  

An initial compensable rating for a scar of the left lower leg is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


